DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 09/16/2022 has been entered. Claims 1-20 remain pending in the
application. Applicant’s amendment to the Claims has overcome each and every Claim objection, 35 USC 112 rejection, and 35 USC 103 rejection previously set forth in the Non-Final Office Action mailed 06/17/2022. In response to amendments to the claims a new 35 USC 103 rejection is now presented below.

Claim Objections
As noted above, the Claim Objections previously presented have been overcome by amendment to the claims.

Claim Rejections - 35 USC § 112
As noted above, the 35 USC 112 rejections previously presented have been overcome by amendment to the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract idea without significantly more. 

With respect to claim 1 the limitation(s):
determining a pointing angle of a target object;
rotating the target point cloud through a plurality of rotation angles; 
generating a first weighted histogram and a second weighted histogram for each of the plurality of rotation angles, wherein the first weighted histogram includes a first plurality of bins, each bin of the first plurality of bins having a first width defined in an x-axis, wherein the second weighted histogram includes a second plurality of bins, each bin of the second plurality of bins having a second width defined in a y-axis, wherein each bin of both the first plurality of bins and the second plurality of bins is weighted based on a total number of points located within the bin and a distance between points in a direction perpendicular to the width of the bin; 
generating a score for each of the plurality of rotation angles based on the first weighted histogram and the second weighted histogram; and 
identifying the pointing angle of the target object based on the scores generated for each of the plurality of rotation angles.

These limitation(s) is/are directed to an abstract idea and would fall within the “Mental Processes” and “Mathematical Concepts” groupings of abstract ideas. The above portion(s) of the claim(s) constitute(s) an abstract idea because:
The limitation regarding “determining a pointing angle of a target object”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually determining what direction an object is pointing.
The limitation regarding “rotating the target point cloud through a plurality of rotation angles”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, “rotating” in the context of this claim encompasses the user manually rotating a point cloud to determine what directing an object is pointing.
The limitation regarding “generating a first weighted histogram and a second weighted histogram for each of the plurality of rotation angles”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, “generating” in the context of this claim encompasses the user manually generating histograms for the x-axis and y-axis of a point cloud. Further, the limitation, as drafted, falls within the “Mathematical Concepts” groupings of abstract ideas. This interpretation is supported by the recitation of a mathematical operation acting on one variable to determine another. It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989).
The limitation regarding “generating a score for each of the plurality of rotation angles based on the first weighted histogram and the second weighted histogram”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, “generating” in the context of this claim encompasses the user manually generating score for each rotation angle tried. Further, the limitation, as drafted, falls within the “Mathematical Concepts” groupings of abstract ideas. This interpretation is supported in the specification as shown by Equation 5 which is an explicit recitation of an equation corresponding to the claimed limitation. It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989).
The limitation regarding “identifying the pointing angle of the target object based on the scores generated for each of the plurality of rotation angles”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, “identifying” in the context of this claim encompasses the user manually identifying the pointing angle of an object in a point cloud.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the non- abstract additional elements of the claims do not impose meaningful limits on practicing the abstract idea(s) recited in the preceding claim(s). In particular, the claims recited the additional elements of:
The limitation(s) regarding “a target object relative to a vehicle” does/do not integrate the abstract idea into a practical application, because it is recited at such a high-level of generality that it is viewed as generally linking the use of the judicial exception to vehicles. Generally linking the use of the judicial exception to a particular technological environment or field of use, fails to integrate the abstract ideas into a practical application, because the claim does not specify what practical application the claim is directed to.
The limitation(s) regarding “receiving a target point cloud representing at least a portion of the target object, the target point cloud comprised of a plurality of points defined by a distance from a sensor disposed on the vehicle” does not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to no more than adding insignificant extra-solution activity to the judicial exception, i.e. data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are regarded as data gathering steps necessary or routine to implement the abstract idea.

As such Examiner does NOT view that the claims:
-Improve the functioning of a computer, or to any other technology or technical field;
-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b);
-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or
-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are well-understood, routine, and conventional (WURC) data gathering functions. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a vehicle” is/are seen as generally linking the use of the judicial exception to a particular technological environment. Linking a judicial exception to a technological environment cannot provide an inventive concept. Similarly, with regards to the additional element(s) of “receiving a target point cloud”, and “a sensor” are viewed as insignificant extra- solution activity, such as mere data gathering in a conventional way and, therefore, does not provide an inventive concept. Examiner further notes that such additional elements are viewed to be well- understood, routine, and conventional (WURC) as evidenced by: Martens et al. (Martens, Jan, and Jörg Blankenbach. "An Automated Approach for Point Cloud Alignment based on Density Histograms." EG-ICE. 2018.); Bosse et al. (Bosse, Michael, and Robert Zlot. "Map matching and data association for large-scale two-dimensional laser scan-based slam." The International Journal of Robotics Research 27.6 (2008): 667-691.); Selviah et al. (US 20200043186 A1); Kasaei et al. (Kasaei, S. Hamidreza, et al. "GOOD: A global orthographic object descriptor for 3D object recognition and manipulation." Pattern Recognition Letters 83 (2016): 312-320.); Chen et al. (US 20210263135 A1); Maeda et al. (US 20170337432 A1); Schamp (US 20130251194 A1) and Rafie et al. (US 7741961 B1).

Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way. As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding “receiving a target point cloud”, and “a sensor” can be viewed as necessary data gathering and do not impose a meaningful limitation describing what problem is being remedied or solved.

The independent claims 11 and 18 are also rejected under 35 USC 101, because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The independent claims 11 and 18 recite the additional non-abstract additional elements of:
“L-shaped target detection” which does not integrate the abstract idea into a practical application, because it is recited at such a high-level of generality that it is viewed as generally linking the use of the judicial exception to L-shaped objects. Generally linking the use of the judicial exception to a particular technological environment or field of use, fails to integrate the abstract ideas into a practical application, because the claim does not specify what practical application the claim is directed to.
“a controller” which does not integrate the abstract idea into a practical application because the claim limitation is a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component.

Dependent claims 2-10, 12-17, and 19-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there are no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claims significantly more than the judicial exception (abstract idea).
Claims 12 and 20 recite limitations regarding data gathering steps and insignificant application necessary or routine to implement the abstract idea and thus are not significantly  more than the abstract idea and viewed to be well known routine and conventional as evidenced by the prior art shown above.
Claims 2-4, 5-10, 13-17, and 19 further limit the abstract idea with an abstract idea, such as an “Abstract ideas”, and thus the claims are still directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 11-12, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martens et al. (Martens, Jan, and Jörg Blankenbach. "An Automated Approach for Point Cloud Alignment based on Density Histograms." EG-ICE. 2018.) in view of Schamp (US 20130251194 A1) and Rafie et al. (US 7741961 B1).

Regarding Claims 1 and 11. Martens teaches:
A method of determining a pointing angle of a target object (See Page 2: Aligning a point cloud or pose normalization refer to rotating the point cloud such that at least one of the dominant building axes captured with it, is oriented along one of the global coordinate system axes.), the method comprising: 
receiving a target point cloud representing at least a portion of the target object, the target point cloud comprised of a plurality of points defined by a distance from a sensor (See Fig. 1; Fig. 2; Page 1: laser scanning results in huge amounts of data in the form of point clouds.); 
rotating the target point cloud through a plurality of rotation angles (See Fig. 4; Fig. 5; and Pages 4-6, Section 3. Methods: We incrementally rotate the point cloud and construct the density histograms. The size of the rotation angle increments on the other hand has an impact on the size of the search space and therefore on the algorithm’s running time.); 
generating a first weighted histogram and a second weighted histogram for each of the plurality of rotation angles (See Fig. 4 and Pages 4-6: We initially start by defining a vector pointing “upwards” as our rotation axis and selecting an axis for alignment (which is oriented orthogonally to the upwards vector). This vector is typically chosen to be the global z-axis which is usually fixed in case of point cloud data captured with a terrestrial laser scanner in static mode. Afterwards, we incrementally rotate the point cloud and construct the density histograms. These histograms are created by counting the number of points falling into a specific range along the alignment axis. If desired, this alignment step may be repeated for the remaining axes.) (Examiner note: the examiner is interpreting the histograms created for the first alignment axis as the first weighted histogram and the histograms created for the remaining axis as the second weighted histogram.), 
wherein the first weighted histogram includes a first plurality of bins, each bin of the first plurality of bins having a first width defined in an x-axis (See Fig. 4 and Pages 4-6: We initially start by defining a vector pointing “upwards” as our rotation axis and selecting an axis for alignment (which is oriented orthogonally to the upwards vector). This vector is typically chosen to be the global z-axis. These histograms are created by counting the number of points falling into a specific range along the alignment axis. If desired, this alignment step may be repeated for the remaining axes.), 
wherein the second weighted histogram includes a second plurality of bins, each bin of the second plurality of bins having a second width defined in a y-axis (See Fig. 4 and Pages 4-6: We initially start by defining a vector pointing “upwards” as our rotation axis and selecting an axis for alignment (which is oriented orthogonally to the upwards vector). This vector is typically chosen to be the global z-axis. These histograms are created by counting the number of points falling into a specific range along the alignment axis. If desired, this alignment step may be repeated for the remaining axes.) (Examiner note: by choosing the z-axis of a global coordinate system as the rotation axis and the remaining axes as alignment axes, Martens is creating a first weighed histogram with a bin width defined in an x-axis and a second weighted histogram with a bin width defined in a y-axis.), 
wherein each bin of both the first plurality of bins and the second plurality of bins is weighted (See Fig. 3 and Pages 4-6: The per-bin standard deviation SH of the point distribution histogram is being calculated.);
generating a score for each of the plurality of rotation angles based on the first weighted histogram and the second weighted histogram (See Page 4-6: The desired rotation angle in the search space thus maximizes the calculated difference 𝛿𝑠 of the standard deviations.); and
identifying the pointing angle of the target object based on the scores generated for each of the plurality of rotation angles (See Fig. 3 and Pages 4-6: The difference 𝛿s between the original standard deviation SH and the new standard StH deviation is used as an indicator for the desired histogram and therefore the desired rotation angle.).
	Martens is silent as to the language of:
	Determining a pointing angle of a target object relative to a vehicle;
	a sensor disposed on the vehicle;
	wherein each bin is weighted based on a total number of points located within the bin and a distance between points in a direction perpendicular to the width of the bin.
	Nevertheless Schamp teaches:
Determining a pointing angle of a target object relative to a vehicle (See Fig. 14a – Fig. 14f; Fig. 16, Fig. 17a – Fig. 17b, para[0106] – para[0107] and para[0113] – para[0113]: provide a measure of an associated instantaneous trajectories or heading angles of the corresponding objects 50.);
	a sensor disposed on the vehicle (See Fig. 3a, Fig. 46, para[0070], and para[0169] – para[0170]: First 38.1 and second 38.2 stereo-vision cameras. Lidar system.);
	wherein each bin is weighted based on a total number of points located within the bin (See Fig. 14a – Fig. 14f, para[0093]: the corresponding i.sup.th region of interest (ROI) 114 could be calculated using weighted coordinate values that are weighted according to the number n.sub.k of range pixels 81 associated with each range bin 108).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Martens by determining a pointing angle of a target object relative to a vehicle; a sensor disposed on the vehicle; wherein each bin is weighted based on a total number of points located within the bin such as that of Schamp. Martens and Schamp are analogous to the instant application, because all of the references are directed to the same problem. Schamp teaches, “Alternatively, the centroid 116 of the corresponding i.sup.th region of interest (ROI) 114 could be calculated using weighted coordinate values that are weighted according to the number n.sub.k of range pixels 81 associated with each range bin 108” (See para[0093]). Schamp further teaches, “provide for protecting one or more VRUs 14 from a possible collision with the vehicle 12 by one or more of the following ways” (See para[0069]). One of ordinary skill would have been motivated to modify Martens, because determining a pointing angle relative to a vehicle and weighting bins would have helped to determine the centroid of the vehicle and protect a vehicle from possible collision with another vehicle, as recognized by Schamp. 
	Schamp is silent as to the language of:
	wherein each bin is weighted based on a distance between points in a direction perpendicular to the width of the bin.
	Nevertheless Rafii teaches:
wherein each bin is weighted based on a distance between points in a direction perpendicular to the width of the bin (See Col. 12, lines 1-13: Preferably the data points are accumulated into a histogram in (x,z) space, and weighted by radial distance from sensors 140 in depth imaging system 300.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Martens wherein each bin is weighted based on a distance between points in a direction perpendicular to the width of the bin such as that of Rafii. Martens and Rafii are analogous to the instant application, because all of the references are directed to the same problem. Rafii teaches, “Such weighting advantageously results in bin counts that are proportional to front-parallel surface area of the objects.” (See Col. 12, lines 1-13). One of ordinary skill would have been motivated to modify Martens, because weighting based on distance would have helped to create bins that are proportional to the surface area of the object, as recognized by Rafii.

Regarding Claim 7. Martens teaches:
The method of claim 1, further including: 
determining if the target object is L-shaped based on the score generated at each of the plurality of angles of rotation (See Page 4: As point densities are larger along planar surfaces such as walls, clearly identifiable peaks will emerge if a viable rotation angle for alignment has been chosen.) (Examiner note: the broadest reasonable interpretation of L-shaped includes walls.).

Regarding Claim 8. Martens teaches:
The method of claim 7, 
wherein if the target object is determined to be L-shaped, then the target object is assigned the pointing angle based on the scores generated at each of the plurality of rotation angles (See Page 4: Based on this observation, the alignment problem is reduced to finding dominant peaks in the density histogram as their presence indicates that walls are aligned with the main axes.).

Regarding Claim 12. Martens teaches:
The L-shaped target detection system of claim 11, 
wherein the sensors are light detection and ranging (LiDAR) sensors (See Page 1: laser scanning.).

Regarding Claim 16. Martens teaches:
The L-shaped target detection system of claim 11, 
wherein the controller is configured to determine if the target object is L-shaped based on the score generated at each of the plurality of angles of rotation (See Page 4: As point densities are larger along planar surfaces such as walls, clearly identifiable peaks will emerge if a viable rotation angle for alignment has been chosen.) (Examiner note: the broadest reasonable interpretation of L-shaped includes walls.).

Regarding Claim 18. Martens teaches:
A method of detecting L-shaped target objects (See Page 2: Aligning a point cloud or pose normalization refer to rotating the point cloud such that at least one of the dominant building axes captured with it, is oriented along one of the global coordinate system axes.), the method comprising: 
receiving a target point cloud from a sensor (See Fig. 1; Fig. 2; Page 1: laser scanning results in huge amounts of data in the form of point clouds.);
rotating the target point cloud through a plurality of rotation angles (See Fig. 4; Fig. 5; and Pages 4-6, Section 3. Methods: We incrementally rotate the point cloud and construct the density histograms. The size of the rotation angle increments on the other hand has an impact on the size of the search space and therefore on the algorithm’s running time.); 
generating at least one weighted histogram for each of the plurality of rotation angles, wherein the weighted histogram includes a first plurality of bins, each bin having a width defined in a first axis (See Fig. 4 and Pages 4-6: We initially start by defining a vector pointing “upwards” as our rotation axis and selecting an axis for alignment (which is oriented orthogonally to the upwards vector). This vector is typically chosen to be the global z-axis which is usually fixed in case of point cloud data captured with a terrestrial laser scanner in static mode. Afterwards, we incrementally rotate the point cloud and construct the density histograms. These histograms are created by counting the number of points falling into a specific range along the alignment axis. If desired, this alignment step may be repeated for the remaining axes.), 
wherein each bin is weighted (See Fig. 3 and Pages 4-6: The per-bin standard deviation SH of the point distribution histogram is being calculated.); 
generating a score for each of the plurality of rotation angles based on the at least one weighted histogram (See Page 4-6: The desired rotation angle in the search space thus maximizes the calculated difference 𝛿𝑠 of the standard deviations.); and 
determining whether a target point cloud is L-shaped based on the generated scores (See Fig. 3 and Pages 4-6: The difference 𝛿s between the original standard deviation SH and the new standard StH deviation is used as an indicator for the desired histogram and therefore the desired rotation angle.).
Martens is silent as to the language of:
	Martens is silent as to the language of:
	detecting L-shaped target objects relative to a vehicle;
	a sensor disposed on the vehicle;
	wherein each bin is weighted based on a total number of points located within the bin and a distance between points in a direction perpendicular to the width of the bin.
	Nevertheless Schamp teaches:
detecting L-shaped target objects relative to a vehicle (See Fig. 14a – Fig. 14f; Fig. 16, Fig. 17a – Fig. 17b, para[0106] – para[0107] and para[0113] – para[0113]: provide a measure of an associated instantaneous trajectories or heading angles of the corresponding objects 50.);
	a sensor disposed on the vehicle (See Fig. 3a, Fig. 46, para[0070], and para[0169] – para[0170]: First 38.1 and second 38.2 stereo-vision cameras. Lidar system.);
	wherein each bin is weighted based on a total number of points located within the bin (See Fig. 14a – Fig. 14f, para[0093]: the corresponding i.sup.th region of interest (ROI) 114 could be calculated using weighted coordinate values that are weighted according to the number n.sub.k of range pixels 81 associated with each range bin 108).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Martens by determining a pointing angle of a target object relative to a vehicle; a sensor disposed on the vehicle; wherein each bin is weighted based on a total number of points located within the bin such as that of Schamp. Martens and Schamp are analogous to the instant application, because all of the references are directed to the same problem. Schamp teaches, “Alternatively, the centroid 116 of the corresponding i.sup.th region of interest (ROI) 114 could be calculated using weighted coordinate values that are weighted according to the number n.sub.k of range pixels 81 associated with each range bin 108” (See para[0093]). Schamp further teaches, “provide for protecting one or more VRUs 14 from a possible collision with the vehicle 12 by one or more of the following ways” (See para[0069]). One of ordinary skill would have been motivated to modify Martens, because weighting bins would have helped to determine the centroid of the vehicle and protect a vehicle from possible collision with another vehicle, as recognized by Schamp. 
	Schamp is silent as to the language of:
	wherein each bin is weighted based on a distance between points in a direction perpendicular to the width of the bin.
	Nevertheless Rafii teaches:
wherein each bin is weighted based on a distance between points in a direction perpendicular to the width of the bin (See Col. 12, lines 1-13: Preferably the data points are accumulated into a histogram in (x,z) space, and weighted by radial distance from sensors 140 in depth imaging system 300.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Martens wherein each bin is weighted based on a distance between points in a direction perpendicular to the width of the bin such as that of Rafii. Martens and Rafii are analogous to the instant application, because all of the references are directed to the same problem. Rafii teaches, “Such weighting advantageously results in bin counts that are proportional to front-parallel surface area of the objects.” (See Col. 12, lines 1-13). One of ordinary skill would have been motivated to modify Martens, because weighting based on distance would have helped to create bins that are proportional to the surface area of the object, as recognized by Rafii.

Regarding Claim 19. Martens teaches:
The method of claim 18, 
wherein generating at least one weighted histogram includes generating a first weighted histogram and a second weighted histogram for each of the plurality of rotation angles (See Fig. 4 and Pages 4-6: We initially start by defining a vector pointing “upwards” as our rotation axis and selecting an axis for alignment (which is oriented orthogonally to the upwards vector). This vector is typically chosen to be the global z-axis which is usually fixed in case of point cloud data captured with a terrestrial laser scanner in static mode. Afterwards, we incrementally rotate the point cloud and construct the density histograms. These histograms are created by counting the number of points falling into a specific range along the alignment axis. If desired, this alignment step may be repeated for the remaining axes.) (Examiner note: the examiner is interpreting the histograms created for the first alignment axis as the first weighted histogram and the histograms created for the remaining axis as the second weighted histogram.), 
wherein the first weighted histogram includes the first plurality of bins, each bin of the first plurality of bins having a first width defined in an x-axis (See Fig. 4 and Pages 4-6: We initially start by defining a vector pointing “upwards” as our rotation axis and selecting an axis for alignment (which is oriented orthogonally to the upwards vector). This vector is typically chosen to be the global z-axis. These histograms are created by counting the number of points falling into a specific range along the alignment axis. If desired, this alignment step may be repeated for the remaining axes.), 
wherein the second weighted histogram includes a second plurality of bins, each bin of the second plurality of bins having a second width defined in a y-axis (See Fig. 4 and Pages 4-6: We initially start by defining a vector pointing “upwards” as our rotation axis and selecting an axis for alignment (which is oriented orthogonally to the upwards vector). This vector is typically chosen to be the global z-axis. These histograms are created by counting the number of points falling into a specific range along the alignment axis. If desired, this alignment step may be repeated for the remaining axes.) (Examiner note: by choosing the z-axis of a global coordinate system as the rotation axis and the remaining axes as alignment axes, Martens is creating a first weighed histogram with a bin width defined in an x-axis and a second weighted histogram with a bin width defined in a y-axis.), 
wherein each bin of both the first plurality of bins and the second plurality of bins is weighted (See Fig. 3 and Pages 4-6: The per-bin standard deviation SH of the point distribution histogram is being calculated.).
	Martens is silent as to the language of:
	wherein each bin is weighted based on a total number of points located within the bin and a distance between points in a direction perpendicular to the width of the bin.
	Nevertheless Schamp teaches:
	wherein each bin is weighted based on a total number of points located within the bin (See Fig. 14a – Fig. 14f, para[0093]: the corresponding i.sup.th region of interest (ROI) 114 could be calculated using weighted coordinate values that are weighted according to the number n.sub.k of range pixels 81 associated with each range bin 108).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Martens wherein each bin is weighted based on a total number of points located within the bin such as that of Schamp. Martens and Schamp are analogous to the instant application, because all of the references are directed to the same problem. Schamp teaches, “Alternatively, the centroid 116 of the corresponding i.sup.th region of interest (ROI) 114 could be calculated using weighted coordinate values that are weighted according to the number n.sub.k of range pixels 81 associated with each range bin 108” (See para[0093]). Schamp further teaches, “provide for protecting one or more VRUs 14 from a possible collision with the vehicle 12 by one or more of the following ways” (See para[0069]). One of ordinary skill would have been motivated to modify Martens, because weighting bins would have helped to determine the centroid of the vehicle and protect a vehicle from possible collision with another vehicle, as recognized by Schamp. 
	Schamp is silent as to the language of:
	wherein each bin is weighted based on a distance between points in a direction perpendicular to the width of the bin.
	Nevertheless Rafii teaches:
wherein each bin is weighted based on a distance between points in a direction perpendicular to the width of the bin (See Col. 12, lines 1-13: Preferably the data points are accumulated into a histogram in (x,z) space, and weighted by radial distance from sensors 140 in depth imaging system 300.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Martens wherein each bin is weighted based on a distance between points in a direction perpendicular to the width of the bin such as that of Rafii. Martens and Rafii are analogous to the instant application, because all of the references are directed to the same problem. Rafii teaches, “Such weighting advantageously results in bin counts that are proportional to front-parallel surface area of the objects.” (See Col. 12, lines 1-13). One of ordinary skill would have been motivated to modify Martens, because weighting based on distance would have helped to create bins that are proportional to the surface area of the object, as recognized by Rafii.

Regarding Claim 20. Martens teaches:
The method of claim 18, 
wherein the plurality of rotation angles span approximately 90 degrees (See Fig. 4: 
    PNG
    media_image1.png
    656
    747
    media_image1.png
    Greyscale
.) 
(Examiner note: Figure 4 shows two different histograms one at 0 degrees and another at approximately 90 degrees.).

Claims 2, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martens et al. (Martens, Jan, and Jörg Blankenbach. "An Automated Approach for Point Cloud Alignment based on Density Histograms." EG-ICE. 2018.) in view of Schamp (US 20130251194 A1) and Rafie et al. (US 7741961 B1) as applied to claims 1 and 11 above, and further in view of Kasaei et al. (Kasaei, S. Hamidreza, et al. "GOOD: A global orthographic object descriptor for 3D object recognition and manipulation." Pattern Recognition Letters 83 (2016): 312-320.).

Regarding Claim 2. Martens is silent as to the language of:
The method of claim 1, 
further including extracting boundary points from the target point cloud, 
wherein the first weighted histogram and second weighted histogram generated at each of the plurality of rotation angles is generated based on the extracted boundary points.
Nevertheless Kasaei teaches:
further including extracting boundary points from the target point cloud (See Fig. 1, Fig. 2, and Page 315: a tight-fitting axis-aligned bounding box (AABB) of the object.), 
wherein the first weighted histogram and second weighted histogram generated at each of the plurality of rotation angles is generated based on the extracted boundary points (See Fig. 1, Fig. 2, and Page 315: The mug object and its bounding box, reference frame and three projected views; the object’s points are then projected onto three planes.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Martens further including extracting boundary points from the target point cloud, wherein the first weighted histogram and second weighted histogram generated at each of the plurality of rotation angles is generated based on the extracted boundary points such as that of Kasaei. Martens and Kasaei are analogous to the instant application, because all of the references are directed to the same field of endeavor. Kasaei teaches, “To ensure correct comparison between different object shapes, the number of bins in the distribution matrices must be the same and the bins should be of equal size. Therefore, each distribution matrix must be computed from a square area in the projection plane centered on the object’s center, and this square area must have the same dimensions for the three projections” (See Page 315). One of ordinary skill would have been motivated to modify Martens, because extracting boundary points would help to determine an objects center and the area covered by the histogram, as recognized by Kasaei.

Regarding Claim 10. Martens is silent as to the language of:
The method of claim 1, further including: 
calculating a bounding box associated with the target object based on the identified pointing angle.
Nevertheless Kasaei teaches:
calculating a bounding box associated with the target object based on the identified pointing angle (See Page 315: a tight-fitting axis-aligned bounding box (AABB) of the object.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Martens calculating a bounding box associated with the target object based on the identified pointing angle such as that of Kasaei. Martens and Kasaei are analogous to the instant application, because all of the references are directed to the same field of endeavor. Kasaei teaches, “With this setup, the number of bins, n, is the only parameter that must be specified to compute GOOD” (See Page 315). One of ordinary skill would have been motivated to modify Martens, because calculating a bounding box would help to simplify the number of parameters needed to define an object descriptor, as recognized by Kasaei.

Regarding Claim 13. Martens is silent as to the language of:
The L-shaped target detection system of claim 11, 
wherein the controller is further configured to extract boundary points from the target point cloud, 
wherein the first weighted histogram and second weighted histogram generated at each of the plurality of rotation angles is generated based on the extracted boundary points.
Nevertheless Kasaei teaches:
further including extracting boundary points from the target point cloud (See Fig. 1, Fig. 2, and Page 315: a tight-fitting axis-aligned bounding box (AABB) of the object.), 
wherein the first weighted histogram and second weighted histogram generated at each of the plurality of rotation angles is generated based on the extracted boundary points (See Fig. 1, Fig. 2, and Page 315: The mug object and its bounding box, reference frame and three projected views; the object’s points are then projected onto three planes.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Martens further including extracting boundary points from the target point cloud, wherein the first weighted histogram and second weighted histogram generated at each of the plurality of rotation angles is generated based on the extracted boundary points such as that of Kasaei. Martens and Kasaei are analogous to the instant application, because all of the references are directed to the same field of endeavor. Kasaei teaches, “To ensure correct comparison between different object shapes, the number of bins in the distribution matrices must be the same and the bins should be of equal size. Therefore, each distribution matrix must be computed from a square area in the projection plane centered on the object’s center, and this square area must have the same dimensions for the three projections” (See Page 315). One of ordinary skill would have been motivated to modify Martens, because extracting boundary points would help to determine an objects center and the area covered by the histogram, as recognized by Kasaei.

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martens et al. (Martens, Jan, and Jörg Blankenbach. "An Automated Approach for Point Cloud Alignment based on Density Histograms." EG-ICE. 2018.) in view of Schamp (US 20130251194 A1), Rafie et al. (US 7741961 B1) and Kasaei et al. (Kasaei, S. Hamidreza, et al. "GOOD: A global orthographic object descriptor for 3D object recognition and manipulation." Pattern Recognition Letters 83 (2016): 312-320.) as applied to claims 2 and 13 above, and further in view of Chen et al. (US 20210263135 A1).

Regarding Claim 3. Martens is silent as to the language of:
The method of claim 2, 
wherein extracting boundary points from the target point cloud includes dividing the target point cloud into a plurality of angular sections, 
wherein extraction of boundary points includes selecting a single point from each angular section.
Nevertheless Chen teaches:
wherein extracting boundary points from the target point cloud includes dividing the target point cloud into a plurality of angular sections (See Fig. 6, para[0013], and para[0114]: dividing the road-surface laser point cloud data into a plurality of grid cells according to a preset grid cell size.), 
wherein extraction of boundary points includes selecting a single point from each angular section (See Fig. 6, para[0013], and para[0116]: obtaining laser point data of a key point of the ground marking based on the laser point data of the ground marking in the grid cell.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Martens wherein extracting boundary points from the target point cloud includes dividing the target point cloud into a plurality of angular sections, wherein extraction of boundary points includes selecting a single point from each angular section such as that of Chen. Martens and Chen are analogous to the instant application, because all of the references are directed to the same field of endeavor. Chen teaches, “aser point data of one key point of a corresponding target object may be respectively obtained based on laser point data of the ground marking, laser point data of the road edge, and laser point data of the upright object by a side of the road in the grid cells, thereby conveniently and quickly obtaining laser point data of key points of ground markings, road edges, and upright objects by a side of the road.” (See para[0168]). One of ordinary skill would have been motivated to modify Martens, because selecting a single point from each section of a point cloud would help to quickly obtain point data of key points of different target objects, as recognized by Chen.

Regarding Claim 14. Martens is silent as to the language of:
The L-shaped target detection system of claim 13, 
wherein extracting boundary points from the target point cloud includes dividing the target point cloud into a plurality of angular sections, 
wherein extraction of boundary points includes selecting a single point from each angular section.
Nevertheless Chen teaches:
wherein extracting boundary points from the target point cloud includes dividing the target point cloud into a plurality of angular sections (See Fig. 6, para[0013], and para[0114]: dividing the road-surface laser point cloud data into a plurality of grid cells according to a preset grid cell size.), 
wherein extraction of boundary points includes selecting a single point from each angular section (See Fig. 6, para[0013], and para[0116]: obtaining laser point data of a key point of the ground marking based on the laser point data of the ground marking in the grid cell.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Martens wherein extracting boundary points from the target point cloud includes dividing the target point cloud into a plurality of angular sections, wherein extraction of boundary points includes selecting a single point from each angular section such as that of Chen. Martens and Chen are analogous to the instant application, because all of the references are directed to the same field of endeavor. Chen teaches, “aser point data of one key point of a corresponding target object may be respectively obtained based on laser point data of the ground marking, laser point data of the road edge, and laser point data of the upright object by a side of the road in the grid cells, thereby conveniently and quickly obtaining laser point data of key points of ground markings, road edges, and upright objects by a side of the road.” (See para[0168]). One of ordinary skill would have been motivated to modify Martens, because selecting a single point from each section of a point cloud would help to quickly obtain point data of key points of different target objects, as recognized by Chen.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martens et al. (Martens, Jan, and Jörg Blankenbach. "An Automated Approach for Point Cloud Alignment based on Density Histograms." EG-ICE. 2018.) in view of Schamp (US 20130251194 A1), Rafie et al. (US 7741961 B1), Kasaei et al. (Kasaei, S. Hamidreza, et al. "GOOD: A global orthographic object descriptor for 3D object recognition and manipulation." Pattern Recognition Letters 83 (2016): 312-320.), and Chen et al. (US 20210263135 A1) as applied to claim 3 above, and further in view of Maeda et al. (US 20170337432 A1).

Regarding Claim 4. Martens is silent as to the language of:
The method of claim 3, 
wherein selecting the single point from each angular section includes selecting a point with a minimum distance from the sensor.
Nevertheless Maeda teaches:
wherein selecting the single point from each angular section includes selecting a point with a minimum distance from the sensor (See para[0032]: the reflection point whose distance from the distance-bearing sensor 100 is closest in each bearing in a detection range of the distance-bearing sensor 100, as a boundary point.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Martens wherein selecting the single point from each angular section includes selecting a point with a minimum distance from the sensor such as that of Maeda. Martens and Maeda are analogous to the instant application, because all of the references are directed to the same field of endeavor. Maeda teaches, “there has been a warning system that detects an object around the vehicle and thereby notifies a driver of a possibility of a collision with an object” (See para[0002]). One of ordinary skill would have been motivated to modify Martens, because selecting the point with a minimum distance from the sensor would help to provide a warning of a possible collision with an object, as recognized by Maeda. 

Claims 6, 9, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martens et al. (Martens, Jan, and Jörg Blankenbach. "An Automated Approach for Point Cloud Alignment based on Density Histograms." EG-ICE. 2018.) in view of Schamp (US 20130251194 A1) and Rafie et al. (US 7741961 B1) as applied to claims 1, 7, 11, and 16 above, and further in view of Selviah et al. (US 20200043186 A1).

Regarding Claim 6. Martens teaches:
The method of claim 1, 
wherein rotating the target point cloud through the plurality of rotation angles further includes: 
rotating the target point cloud through a first plurality of rotation angles, each separated by a first angle (See Page 6: an angular resolution of 5 degrees.); and 
rotating the target point cloud through a second plurality of rotation angles, each separate by a second angle (See Page 6: an angular resolution of 1 degree.).
wherein the first angle is greater than the second angle (See Page 6: an angular resolution of 5 degrees. an angular resolution of 1 degree.).
Martens is silent as to the language of:
wherein the second plurality of rotation angles are based on scores generated by the first plurality of rotation angles.
Nevertheless Selviah teaches:
wherein the second plurality of rotation angles are based on scores generated by the first plurality of rotation angles (See para[0134], para[0184], para[0399],  para[0411], para[0414], and para[0419]: the step between successive angles is reduced and a range of angles between the relative angle of rotation and its adjacent neighbour in each direction in the initial steps processed again in order to determine whether an angle of relative rotation yielding a best/greatest correlation value greater than the previously determined maximum value can be determined, and if so, to record said angle of relative rotation as a new angle of rotational alignment. Such fine-alignment procedure may be performed iteratively, reducing the step each time.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Martens wherein the second plurality of rotation angles are based on scores generated by the first plurality of rotation angles such as that of Selviah. Martens and Selviah are analogous to the instant application, because all of the references are directed to the same field of endeavor. Selviah teaches, “Optionally, the steps may be coarser than a desired level of precision, with the procedure of S203 to S208 performed iteratively with an ever-increasing precision level until a desired level of precision is reached. An approach might be to look for the coarse angles giving the highest correlations and then do a fine search just around them and not at all angles.” (See para[0414[). One of ordinary skill would have been motivated to modify Martens, because basing a second plurality of angles on scores determined during a first plurality of angles would help to achieve a desired precision without having to iterate through all of the angles, as recognized by Selviah.

Regarding Claim 9. Martens is silent as to the language of:
The method of claim 7, 
wherein determining if the target object is L-shaped includes calculating an uncertainty value associated with the target object based on the scores generated with respect to each of the plurality of rotation angles.
Nevertheless Selviah teaches:
wherein determining if the target object is L-shaped (See para[0010] and para[0076]: common natural features could be a plane, such as a floor or wall or could be a rod, pipe, railway line, or hanging wire. Recognize 3D shapes.) includes calculating an uncertainty value associated with the target object based on the scores generated with respect to each of the plurality of rotation angles (See para[0078], para[0080], para[0301], : a degree of confidence.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Martens wherein determining if the target object is L-shaped includes calculating an uncertainty value associated with the target object based on the scores generated with respect to each of the plurality of rotation angles such as that of Selviah. Martens and Selviah are analogous to the instant application, because all of the references are directed to the same field of endeavor. Selviah teaches, “the angular distributions of the sets of vectors exhibit the best or closest match (i.e. the greatest confidence that the sets match).” (See para[0301[). One of ordinary skill would have been motivated to modify Martens, because calculating an uncertainty value would help to determine if a match for a shape has been found, as recognized by Selviah.

Regarding Claim 15. Martens teaches:
The L-shaped target detection system of claim 11, 
wherein the controller is configured to rotate the target point cloud through a first plurality of rotation angles, each separated by a first increment (See Page 6: an angular resolution of 5 degrees.) and 
rotate the target point cloud through a second plurality of rotation angles, each separated by a second increment (See Page 6: an angular resolution of 1 degree.).
wherein the first increment is greater than the second increment (See Page 6: an angular resolution of 5 degrees. an angular resolution of 1 degree.).
Martens is silent as to the language of:
wherein initialization of the second plurality of rotation angles is based on scores generated by the first plurality of rotation angles.
Nevertheless Selviah teaches:
wherein initialization of the second plurality of rotation angles is based on scores generated by the first plurality of rotation angles.
(See para[0134], para[0184], para[0399],  para[0411], para[0414], and para[0419]: the step between successive angles is reduced and a range of angles between the relative angle of rotation and its adjacent neighbour in each direction in the initial steps processed again in order to determine whether an angle of relative rotation yielding a best/greatest correlation value greater than the previously determined maximum value can be determined, and if so, to record said angle of relative rotation as a new angle of rotational alignment. Such fine-alignment procedure may be performed iteratively, reducing the step each time.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Martens wherein initialization of the second plurality of rotation angles is based on scores generated by the first plurality of rotation angles such as that of Selviah. Martens and Selviah are analogous to the instant application, because all of the references are directed to the same field of endeavor. Selviah teaches, “Optionally, the steps may be coarser than a desired level of precision, with the procedure of S203 to S208 performed iteratively with an ever-increasing precision level until a desired level of precision is reached. An approach might be to look for the coarse angles giving the highest correlations and then do a fine search just around them and not at all angles.” (See para[0414[). One of ordinary skill would have been motivated to modify Martens, because basing a second plurality of angles on scores determined during a first plurality of angles would help to achieve a desired precision without having to iterate through all of the angles, as recognized by Selviah.

Regarding Claim 17. Martens is silent as to the language of:
The L-shaped target detection system of claim 16, 
wherein the controller is configured to determine if the target object is L-shaped by calculating an uncertainty value associated with the target object based on the scores generated with respect to each of the plurality of rotation angles, 
wherein the target is identified as L-shaped if the uncertainty value is less than a threshold.
Nevertheless Selviah teaches:
wherein the controller is configured to determine if the target object is L-shaped (See para[0010] and para[0076]: common natural features could be a plane, such as a floor or wall or could be a rod, pipe, railway line, or hanging wire. Recognize 3D shapes.) by calculating an uncertainty value associated with the target object based on the scores generated with respect to each of the plurality of rotation angles (See para[0078], para[0080], para[0301], : a degree of confidence.), 
wherein the target is identified as L-shaped if the uncertainty value is less than a threshold (See para[0080]: a threshold degree of confidence.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Martens wherein the controller is configured to determine if the target object is L-shaped by calculating an uncertainty value associated with the target object based on the scores generated with respect to each of the plurality of rotation angles, wherein the target is identified as L-shaped if the uncertainty value is less than a threshold such as that of Selviah. Martens and Selviah are analogous to the instant application, because all of the references are directed to the same field of endeavor. Selviah teaches, “the angular distributions of the sets of vectors exhibit the best or closest match (i.e. the greatest confidence that the sets match).” (See para[0301[). One of ordinary skill would have been motivated to modify Martens, because calculating an uncertainty value would help to determine if a match for a shape has been found, as recognized by Selviah.

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 5 would be allowable for disclosing:
Weighted based on a total number of points located within the bin and a distance between a maximum point and a minimum pint in a direction perpendicular to the width of the bin.
The prior art Bosse et al. (Bosse, Michael, and Robert Zlot. "Map matching and data association for large-scale two-dimensional laser scan-based slam." The International Journal of Robotics Research 27.6 (2008): 667-691.) teaches weighting by the dot product of their surface normals (See Pages 677-678). However, Bosse either singularly or in combination, fails to anticipate or render obvious “a distance between a maximum point and a minimum pint in a direction perpendicular to the width of the bin” in combination with all other limitations in the claim as claimed and defined by applicant.
The prior art Raffi et al. (US 7741961 B1) teaches a histogram in (x,z) space, and weighted by radial distance from sensors 140 in depth imaging system 300 (See Col. 12, lines 1-13). However, Raffi either singularly or in combination, fails to anticipate or render obvious “a distance between a maximum point and a minimum pint in a direction perpendicular to the width of the bin” in combination with all other limitations in the claim as claimed and defined by applicant.
The prior art Franz et al. (US 20170103524 A1) teaches to weight the pixels as a function of a distance from a central plane along a longitudinal axis of the patient positioning device, and to determine the histogram data on the basis of the weighted pixels (See para[0024]). However, Raffi either singularly or in combination, fails to anticipate or render obvious “a distance between a maximum point and a minimum pint in a direction perpendicular to the width of the bin” in combination with all other limitations in the claim as claimed and defined by applicant.
Thus, these limitations, in combination with the other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and to one of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive.
Applicant argues that: A benefit of the claimed invention is that it can accurately identify the pointing angle of a target object lacking a well-defined corner with only two sensors. In this way, the claimed invention is directed to an improved product for use on a vehicle and therefore a practical application of an abstract idea. For at least these reasons, claim 1 is in condition for allowance.
Applicant’s arguments with respect to the rejection of the amended independent claims 1, 11, and 18 under 35 USC 101 have been fully considered but are not persuasive. Referring to the MPEP 2106.04(a)(2), Step 2A: whether a claim is directed to a judicial exception, “Step 2A is a two-prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception.” As described in further detail under the 35 USC 101 rejection above, the non-abstract additional elements of the independent claims are seen as either generally linking the use of the judicial exception to a particular technological environment or field of use; adding insignificant extra-solution activity to the judicial exception, i.e. necessary data gathering; or mere instructions to implement an abstract idea on a computer. Further, the non-abstract additional elements are not seen as integrating the claim as a whole into a practical application because the non-abstract additional elements are well understood, routine, and conventional activity that as shown by the recited references is widely prevalent or in common use in the relevant industry. As the amended claims 1, 8, and 14 recite a judicial exception and are not integrated into a practical application the 35 USC 101 rejection is maintained.

Applicant argues that: Applicant further submits that claim 1 has been amended to recite the limitation: "wherein each bin is weighted based on a total number of points located within the bin". Applicant respectfully submits that MARTENS does not disclose weighting each bin based on the total number of points located within the bin, but instead, MARTENS discloses weighting each bin based on a per-bin standard deviation SH of the point distribution histogram (see Office Action p. 15 and MARTENS p. 4-6). Therefore, Applicant respectfully submits that MARTENS in view of BOSSE does not teach or suggest weighing a histogram by a distance between points in a direction perpendicular to the width of the bin. Reconsideration and withdrawal of the rejection to claim 1 is respectfully requested.
Applicant’s arguments with respect to the rejection of claim(s) 1, 11, and 18 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863